Title: To James Madison from James Monroe, 19 January 1805
From: Monroe, James
To: Madison, James


Dear Sir
Madrid Jany 19. 1805.
I arrived here on the 2d. which was notified immediately to Mr. Cevallos by Mr. Pinckney, who acknowledged the notice in polite terms from Aranjuez to which place the court was moving at the time of my arrival. He invited us there for me to be presented to the King, which took place on the 13. The reception was very attentive & friendly: we had one interview with the minister afterwards, in which I touched on the several points between our governments, but without drawing other than general declarations of friendship and assurances of a sincere desire on the part of his Majesty to adjust every thing. It was agreed that we shod. present a project, which will be done in a few days. I came here to dismiss my lodging & take my baggage to Aranjuez, where I shall stay principally till our business is concluded in one or other mode. Since my return here, that is yesterday I recd. yours of the 25th. of Octr. When I came Mr. Pinckney & myself were associated in the same commission. He was so in the letter of credence which I presented to the King. Nevertheless he observed to the Minister that he shod. leave the conferences to me, intimating that he had sometime since asked his letter of recall which he dayly expected, but wod. sign what we shod. agree on. He did the same to the Prince of peace. The former replied that he shod. treat with pleasure with whomever the President authorised for the purpose: the latter seemed not to notice the intimation, but recd. him politely. Mr. Pinckney is desirous of remaining in the association and it is very much my wish that he shod. He offered as above mentioned to withdraw; and would I presume completely now that I have a commission if desired. But he ought to be treated with delicacy, in addition to which it would have been impossible at first especially as being associated with me, to have seperated in any manner from him, without admitting that he had errd in some important point, which did not appear to me to be the case. On the contrary I was of opinion that in discussing the points between the govts he did it with firmness & ability. It will be my object to manage the affair in such manner as to prevent his association doing any injury to the negotiation, while the most delicate attention is paid to the feelings & character of Mr. Pinckney. He is perfectly satisfied with your letter to him. I write you this in great haste, simply to give an idea of the actual state. I shall in my next go more into the business, as I shall then be better enabled to do, by the progress we shall in the interim make in it. I set out this moment for Aranjuez. I am Dear Sir very sincerely your friend & servt
Jas. Monroe
